DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 December 2020 has been entered.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



1(Currently amended).	A method of analyzing patient activity to conduct appropriate medical tests comprising:
analyzing, via at least one processor, a collection of medical documents employing natural language processing to identify within document content risk factors of medical conditions associated with corresponding activities;
generating, via the at least one processor, feature sets of the identified risk factors for the medical conditions, wherein a feature is selected for a feature set in response to a feature score satisfying a threshold, and wherein the feature score is based on a distance within a medical ontology between the feature and a medical condition;
expanding, via the at least one processor, the feature sets with at least one feature similar to a corresponding feature of the feature sets, wherein the corresponding feature includes one from a group of hobby related activities and occupational related activities, and wherein the similarity of the at least one feature is based on a distance within a first ontology from the corresponding feature;
mapping, via the at least one processor, the identified risk factors of the activities to one or more medical tests for the associated medical conditions by training a machine learning model with the feature sets of the identified risk factors;  
analyzing, via the at least one processor, at least one data source about a patient to determine patient activities and generate a feature set for the patient based on the determined 
determining, via the at least one processor, the one or more medical tests to conduct from the mapping based on the risk factors associated with the determined activities of the patient by:
determining a confidence score for the risk factors associated with the determined activities of the patient;
applying the feature set for the patient based on the determined patient activities and the confidence score for the risk factors associated with the determined activities of the patient to the machine learning model to provide the one or more medical tests to conduct;
validating the one or more medical tests provided by the machine learning model against prior performance for the patient, prior recommendation to the patient, and prior feedback received from a medical service provider for the patient; and
removing at least one medical test that failed the validation from the one or more medical tests provided by the machine learning model.

 	2(Previously presented).	The method of claim 1, wherein the identified risk factors are concepts within a second ontology, and mapping the identified risk factors comprises:
mapping concepts of the second ontology  corresponding to the concepts of the identified risk factors to the one or more medical tests for the associated medical conditions. 

3(Canceled).	

 1, wherein the confidence score is based on one or more from a group of:  concepts of an ontology present in a medical record and social media communications, a quantity of references to the concepts in the medical record and social media communications, and a distance within the ontology between the concepts and medical concepts identifying the medical tests. 

5(Original).	The method of claim 1, further comprising:
providing evidence to support a determination of the one or more medical tests to conduct.  

6(Currently amended).	The method of claim 5, wherein the evidence includes one or more from a group of:  the risk factors associated with the determined activities of the patient, and [[a]] the confidence score for the risk factors associated with the determined activities of the patient.

7(Previously presented).	The method of claim 1, wherein the at least one data source further includes medical records associated with the patient.

8(Currently amended).	A system for analyzing patient activity to conduct appropriate medical tests comprising:
at least one processor configured to:

generate feature sets of the identified risk factors for the medical conditions, wherein a feature is selected for a feature set in response to a feature score satisfying a threshold, and wherein the feature score is based on a distance within a medical ontology between the feature and a medical condition;
expand the feature sets with at least one feature similar to a corresponding feature of the feature sets, wherein  the corresponding feature includes one from a group of hobby related activities and occupational related activities, and wherein the similarity of the at least one feature is based on a distance within a first ontology from the corresponding feature;
map the identified risk factors of the activities to one or more medical tests for the associated medical conditions by training a machine learning model with the feature sets of the identified risk factors;  
analyze at least one data source about a patient to determine  patient activities and generate a feature set for the patient based on the determined patient activities, wherein the at least one data source includes a social media network indicating the patient activities including one or more selected from a group of hobby related activities and occupational related activities; and 
determine the one or more medical tests to conduct from the mapping based on the risk factors associated with the determined activities of the patient by:
determining a confidence score for the risk factors associated with the determined activities of the patient;
and the confidence score for the risk factors associated with the determined activities of the patient to the machine learning model to provide the one or more medical tests to conduct;
validating the one or more medical tests provided by the machine learning model against prior performance for the patient, prior recommendation to the patient, and prior feedback received from a medical service provider for the patient; and
removing at least one medical test that failed the validation from the one or more medical tests provided by the machine learning model.

9(Previously presented).	The system of claim 8, wherein the identified risk factors are concepts within a second ontology, and mapping the identified risk factors comprises:
mapping concepts of the second ontology  corresponding to the concepts of the identified risk factors to the one or more medical tests for the associated medical conditions. 

10(Canceled).	

11(Currently amended).	The system of claim [[10]] 8, wherein the confidence score is based on one or more from a group of:  concepts of an ontology present in a medical record and social media communications, a quantity of references to the concepts in the medical record and social media communications, and a distance within the ontology between the concepts and medical concepts identifying the medical tests. 


provide evidence to support a determination of the one or more medical tests to conduct.  

13(Currently amended).	The system of claim 12, wherein the evidence includes one or more from a group of:  the risk factors associated with the determined activities of the patient, and [[a]] the confidence score for the risk factors associated with the determined activities of the patient.

14(Previously presented).  The system of claim 8, wherein the at least one data source further includes medical records associated with the patient.

15(Currently amended).	A computer program product for analyzing patient activity to conduct appropriate medical tests comprising: 
one or more computer readable storage  media collectively having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to: 
analyze a collection of medical documents employing natural language processing to identify within document content risk factors of medical conditions associated with corresponding activities;
generate feature sets of the identified risk factors for the medical conditions, wherein a feature is selected for a feature set in response to a feature score satisfying a threshold, 
expand the feature sets with at least one feature similar to a corresponding feature of the feature sets, wherein  the corresponding feature includes one from a group of hobby related activities and occupational related activities, and wherein the similarity of the at least one feature is based on a distance within a first ontology from the corresponding feature;
map the identified risk factors of the activities to one or more medical tests for the associated medical conditions by training a machine learning model with the feature sets of the identified risk factors;  
analyze at least one data source about a patient to determine  patient activities and generate a feature set for the patient based on the determined activities, wherein the at least one data source includes a social media network indicating the patient activities including one or more selected from a group of hobby related activities and occupational related activities; and 
determine the one or more medical tests to conduct from the mapping based on the risk factors associated with the determined activities of the patient by:
determining a confidence score for the risk factors associated with the determined activities of the patient;
applying the feature set for the patient based on the determined patient activities and the confidence score for the risk factors associated with the determined activities of the patient to the machine learning model to provide the one or more medical tests to conduct;
validating the one or more medical tests provided by the machine learning model against prior performance for the patient, prior recommendation to the patient, and prior feedback received from a medical service provider for the patient; and


16(Previously presented).	The computer program product of claim 15, wherein the identified risk factors are concepts within a second ontology, and mapping the identified risk factors comprises:
mapping concepts of the second ontology  corresponding to the concepts of the identified risk factors to the one or more medical tests for the associated medical conditions. 

17(Canceled).	

18(Currently amended).	The computer program product of claim [[17]] 15, wherein the confidence score is based on one or more from a group of:  concepts of an ontology present in a medical record and social media communications, a quantity of references to the concepts in the medical record and social media communications, and a distance within the ontology between the concepts and medical concepts identifying the medical tests. 

19(Previously presented).	The computer program product of claim 15, wherein the program instructions are further configured to cause the at least one processor to:
provide evidence to support a determination of the one or more medical tests to conduct.  

	20(Currently amended).	The computer program product of claim 19, wherein the evidence includes one or more from a group of:  the risk factors associated with the determined the confidence score for the risk factors associated with the determined activities of the patient.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1, 2, 4-9, 11-16 and 18-20: 
	The prior art of record, including Seward (US 2010/0094648 Al), Martin (US 7,899,764 B2). Are (2017/0140114 Al) and Federoff (US 2016/0180043 Al), does not teach or suggest the following features:
A method, system and executable computer program product for analyzing patient activity to conduct appropriate medical tests comprising:
analyzing a collection of medical documents employing natural language processing to identify within document content risk factors of medical conditions associated with corresponding activities;
generating feature sets of the identified risk factors for the medical conditions, wherein a feature is selected for a feature set in response to a feature score satisfying a threshold, and wherein the feature score is based on a distance within a medical ontology between the feature and a medical condition;
expanding the feature sets with at least one feature similar to a corresponding feature of the feature sets, wherein the corresponding feature includes one from a group of hobby related activities and occupational related activities, and wherein the similarity of the at least one feature is based on a distance within a first ontology from the corresponding feature;

analyzing at least one data source about a patient to determine patient activities and generate a feature set for the patient based on the determined patient activities, wherein the at least one data source includes a social media network indicating the patient activities including one or more selected from a group of hobby related activities and occupational related activities; and 
determining the one or more medical tests to conduct from the mapping based on the risk factors associated with the determined activities of the patient by:
determining a confidence score for the risk factors associated with the determined activities of the patient;
applying the feature set for the patient based on the determined patient activities and the confidence score for the risk factors associated with the determined activities of the patient to the machine learning model to provide the one or more medical tests to conduct;
validating the one or more medical tests provided by the machine learning model against prior performance for the patient, prior recommendation to the patient, and prior feedback received from a medical service provider for the patient; and
removing at least one medical test that failed the validation from the one or more medical tests provided by the machine learning model.





Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.



Primary Examiner, Art Unit 3626
10 June 2021